DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 3 in the reply filed on 03/01/2021 is acknowledged. 
Group 3 consists of claims 20-24, 28-33, and 41.
Claims 2-3, 5-13, 15-24, 34-40 have been withdrawn. Claim 27 has been canceled. Claim 41 was not listed in the Restriction mailed 01/01/2021, however claim 41 was originally presented as dependent on claim 29 in the claim set submitted 09/01/2020, therefore claim 41 is a part of Group 3. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “160” has been used to designate both secondary sample container station and clamp assemblies, see paragraph [0128]
Reference character “1409” has been used to designate both a conduit, a control unit,  and a motor, see paragraphs [0453] and [0454]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Shelving 23 and diluent containers 14 are missing from Figures 1-2, see paragraphs [0119] and [0120].
Sample rack space 116 and pipette tip waste container 12 are not seen in Figure 7, see paragraph [0122]
 Filter 198 is not seen in Figure 8C, see paragraph [0134]
Bearing 275 is not seen in Figure 12C, see paragraph [0158]
Guide member 365, base 366, and rail 367 are not seen in Figure 15, see paragraph [0218]. It is understood that paragraph [0218] states that only two are illustrated, however none of the reference numbers are seen in Figure 15. 
Support member 362c is not seen in Figure 15, see paragraph [0129]
Control box 414 is not seen in Figure 16B, see paragraph [0241]
Horizontal rails 416a and 416b are not seen in Figure 16B, see paragraph [0242]
Carriage 436, motor 446, and motor 449 are not seen in Figure 16B, see paragraph [0243]

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the reader" in line 30. In line 5 there is a reader configured to read a rack label, and it is unclear if the reader from line 30 is the same or different from the reader from line 5. Further, line 30 recites “a plurality of readers for reading a label on a sample container, the reader in communication…” It is unclear as the claim recites a . There is insufficient antecedent basis for this limitation in the claim.
Claim 20 further recites the limitation "the shuttle racks" in line 42. Line 40 recites “one or more shuttle racks”. It is unclear as the claim recites that there can be more than one shuttle rack, but then in line 42 the claim recites “on the shuttle racks” There is insufficient antecedent basis for this limitation in the claim.
Claims 21-24 are rejected by virtue of their dependence on a rejected based claim.
Claim 23 recites the limitation "the robots" in line 2. Claim 20 line 45-47 claims a pick and place robot, a pipettor robot, and a decapper robot. Claim 20 line 48 further recites “wherein the robots are suspended”. It is unclear in claim 23 if “the robots” are different robots or the same to the ones recited in claim 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the reader" in line 14. Line 14 recites “a plurality of readers for reading a label on a sample container, the reader being in communication” It is unclear as the claim recites a plurality of reader, and the recites a singular reader. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the shuttle racks” in line 17. Line 15 recites “one or more shuttle racks”. It is unclear as the claim recites that there can be one or more shuttle rack, but then in line 17 the claim recites “on the shuttle racks” There is insufficient antecedent basis for this limitation in the claim. 
Claims 28 and 41 are rejected by virtue of their dependence on a rejected based claim. 
Claim 30 recites the limitation "the primary and secondary container receiving stations" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 are rejected by virtue of their dependence on a rejected based claim. 

Allowable Subject Matter
Claims 20-24, 28-33 and 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 20, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an enclosure (Figure 1) where there is a port in the enclosure to receive a rack (Figure 4 and [0094]). As stated by paragraph [0065], there is barcode reader 218 that reads the barcode on the sample container to identify and/or track the sample. Self further teaches a rack elevator robot system to move the racks between first and second processing decks ([0094]). As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where rack input 102 is and the lower level where output 104 are separate decks. 
However, as it is understood the lower level where the rack output 104 is located (first processing deck) does not have a diluent dispenser nor a plurality of readers for reading labels on sample containers, as once the racks are processed they are moved to rack output 104. Therefore, one skilled in the art would not be motivated to modify the lower level (first 
Further, Self does not teach where the rack elevator is configured to place racks into and remove racks form the compartments in the rack storage unit. In the analogous art of automated sample preparation, Hansen (US-2013/0116102-A1) teaches a system for automatically processing a biological specimen with an elevator comprising a plurality of shelves. 
Specifically, Hansen teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the tray 20 to an input shelf 103 to be removed from the system ([0063]). It is understood that the spatula 104 can place and remove racks 20 from the various shelves 102 (compartments). It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator/storage of Hansen.

Regarding claim 29, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an automated pre-analytical processing module comprising: 

As seen in Figure 1, it is understood that the apparatus of Self is all contained within an enclosure. Further, as stated by paragraph [0094], there is an elevator that is able to lower a sample rack 201 to a sample rack output 104. 
the rack elevator robot system configured to deliver racks (referred to as sample racks 201) to and carry racks (201) from first and second processing decks, wherein the first and second processing decks are separated to allow the rack elevator robot system to access first and second decks;
As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where the rack 201 is input is the second processing deck and the lower level where the rack output 104 is located is the first processing deck. 
the second processing deck comprising:
a plurality of rack receiving areas;
	As seen in Figure 1, there are multiple areas where racks containing different materials may be input to the analyzer. There is pipette tip input 108 and ETU input 110, which are understood to be racks. Paragraph [0048] states that pipette tips may be provided on in racks 
a batch accumulation area; and 
	As seen in Figure 4, it is understood that when racks 201 are placed in input 102, they are moved by a conveyor to further processing locations, such that there will be multiple racks 201 within the area seen in Figure 4. 
a shuttle handling assembly, the shuttle handling assembly comprising:
one or more shuttle racks for supporting a plurality of shuttles (referred to as ETUs 210), wherein shuttles (210) are adapted to receive a plurality of containers therein ([0051] and Figure 11); and
As it is understood, the ETU as seen in Figure 11 is similar to ETU 210, where the ETU has a frame 1102 that holds test tubes 1104 ([0152]). 
a transfer arm (referred to as transfer unit 224) that engages a shuttle (210) disposed on the shuttle racks and places the shuttle (210) onto a conveyor.
	As recited by paragraph [0057], “When it is full, the ETU 210 is advanced to a transfer unit 224 that moves the ETU from the ETU rack into a processing area 226.” As further stated by paragraph [0160], the transfer unit 224 moves the ETUs 120 to a processing area 226, where the processing area has one or more ETU movers to convey ETUs between various processing stations. 
Self does not teach a rack storage unit having a plurality of compartments, wherein the rack elevator robot is configured to place racks into and remove racks from the compartments in the rack storage unit. 

Specifically, Hansen teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the tray 20 to an input shelf 103 to be removed from the system ([0063]). It is understood that the spatula 104 can place and remove racks 20 from the various shelves 102 (compartments). 
However, it would not have been obvious to one skilled in the art to combine the references Self and Hansen. It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator.

Regarding claim 30, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an automated pre-analytical processing module comprising: 
a rack elevator robot system comprising a rack elevator robot configured to move a rack received through a port (referred to as sample rack input 102) in the automated pre-analytical processing module to one of a plurality of locations in an 
As seen in Figure 1, it is understood that the apparatus of Self is all contained within an enclosure. Further, as stated by paragraph [0094], there is an elevator that is able to lower a sample rack 201 to a sample rack output 104. 
the rack elevator robot system configured to deliver racks (referred to as sample racks 201) to and carry racks (201) from first and second processing decks, wherein the first and second processing decks are separated to allow the rack elevator robot system to access first and second decks;
As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where the rack 201 is input is the second processing deck and the lower level where the rack output 104 is located is the first processing deck.
a suspended robot assembly, the suspended robot assembly comprising:
at least one pick and place robot (referred to as access arm 404) ([0097] and Figure 4);
	As stated by paragraph [0098], access arm 404 has gripper 410 that can grasp and move sample bottles 412 of varying sizes. 
at least one pipettor robot (referred to as pipettor 1602); and 
at least one decapper robot (referred to as decapper/capper unit 222) ([0057] and Figure 4); 

	As stated it is understood, pipettor 1602 is connected via pipettor platform 1604 as seen in Figure 18. As stated by paragraph [0176], the pipettor platform 1604 is mounted on a first shuttle 1802 adapted to move vertically on a first track 1804, a second shuttle 1808 that laterally moves along second track 1810, and a third shuttle 1814 movable along a third track 1816.
As stated by paragraph [0091], robotics move on a track that may be situated above the workpieces, where the robotic component includes a functional component such as an arm to grip/move a workpiece or dispense a pipettor. Where [0091] further specifies that the robotics are translated on a track that allows the arm to reach different locations within the work area. It is understood that decapper/capper unit 222 is a functional component, and that one skilled in the art could manufacture the decapper/capper robot such that it is suspended for the benefit of being able to access various areas of the work space ([0091]). 
Self does not teach a rack storage unit having a plurality of compartments, wherein the rack elevator robot is configured to place racks into and remove racks from the compartments in the rack storage unit. 

Specifically, Hansen (US-2013/0116102-A1) teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the tray 20 to an input shelf 103 to be removed from the system ([0063]). It is understood that the spatula 104 can place and remove racks 20 from the various shelves 102 (compartments). 
However, it would not have been obvious to one skilled in the art to combine the references Self and Hansen. It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganz (US-2003/0000597). Ganz teaches a device for the automated storage and retrieval of trays holding subject matter. Specifically, Ganz teaches where trays are loaded into access drawer 902, where a gantry 903 stores the trays ([0176] and Figures 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798